Exhibit 10.3

EXECUTION COPY

XL Capital Ltd
XL Insurance (Bermuda) Ltd
XL Re Ltd
XL House
One Bermudiana Road
Hamilton HM 11 Bermuda


X.L. America, Inc.
Seaview House
70 Seaview Avenue
Stamford, Connecticut 06902

Re:   Offer, dated as of April 12, 2004 for a U.S. $50,000,000 Committed Line of
Credit

Ladies and Gentlemen:

1.   Introduction:

Credit Lyonnais New York Branch (“Lender”) is pleased to offer XL Capital Ltd, a
company incorporated under the laws of the Cayman Islands, (“XL Capital”), X.L.
America, Inc., a Delaware corporation (“XL America”), XL Insurance (Bermuda)
Ltd, a Bermuda limited liability company (“XL Insurance”) and XL Re Ltd, a
Bermuda limited liability company (“XL Re”, together with XL Capital, XL America
and XL Insurance, each an “Account Party” and, together, the “Account Parties”),
a committed line of credit for the issuance of standby letters of credit (each,
a “Letter of Credit” and, collectively, the “Letters of Credit”) on and subject
to the terms and conditions hereof and of the other Credit Documents (as defined
in Section 2); provided, however, that the sum of the aggregate amount of
Letters of Credit outstanding at any time shall not exceed U.S. $50,000,000 (the
“Commitment”).

Upon execution hereof by the Account Parties and the satisfaction of the
conditions to effectiveness set forth herein, this Agreement shall become
effective and shall remain in effect until the earlier of July 31, 2004 and the
date of termination hereof by Lender pursuant to the terms hereof (such earlier
date, the “Expiration Date”). Any obligations of Account Parties incurred
pursuant to this Agreement and any Application in respect of any issued and
outstanding Letter of Credit shall survive the termination or expiration hereof.

NOTWITHSTANDING ANYTHING HEREIN CONTAINED TO THE CONTRARY, IT IS HEREBY AGREED
THAT SO LONG AS ANY LETTER OF CREDIT ISSUED PURSUANT TO THE TERMS HEREOF OR ANY
APPLICATION REMAINS OUTSTANDING, THE EVENTS OF DEFAULT SPECIFIED HEREIN SHALL
REMAIN EFFECTIVE AND SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND THE
LENDER SHALL BE ENTITLED TO EXERCISE ANY AND ALL REMEDIES IN RESPECT THEREOF.

2.   Definitions:

As used herein and in the other Credit Documents, the following terms have the
following meanings:

“Account Party” and “Account Parties”: as defined in Section 1 hereof.

“Agreement”: this Offer, as amended, supplemented, extended or otherwise
modified from time to time.

“Application”: an application, in the form attached hereto as Exhibit A,
requesting Lender to issue a Letter of Credit.

“Base Rate”: as determined by Lender on a daily basis, the higher of (a) the
rate per annum established by Lender from time to time as the reference rate for
short-term commercial loans in U.S. dollars to domestic corporate borrowers
(which Account Parties acknowledge is not necessarily Lender’s lowest rate) and
(b) the overnight cost of funds of Lender as determined solely by Lender plus
1/4 of 1% per annum.


--------------------------------------------------------------------------------

“Business Day”: any day, other than a Saturday or Sunday or legal holiday under
the laws of the State of New York, Bermuda or the Cayman Islands, on which
commercial banks generally are open for business in New York, New York, Bermuda
and the Cayman Islands.

“Change in Law”: (a) the adoption of any law, rule or regulation, (b) any change
in any law, rule or regulation or in the interpretation or application thereof
by any Government Authority or (c) any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued.

“Change of Control”: XL Capital shall cease to own, directly or indirectly, 100%
of the economic and voting interests in each of XL America, XL Insurance and XL
Re, free and clear of any Lien.

“Collateral Account”: as defined in Section 10.

“Contingent Obligation”: as to any Person, any guarantee of payment by such
Person of any Indebtedness or other obligation of any other Person, or any
agreement to provide financial assurance with respect to the financial
condition, or the payment of the obligations of, such other Person which has the
effect of assuring or holding harmless any third Person against loss with
respect to one or more obligations of such third Person; provided, however, that
the term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.

“Covered Taxes”: all Taxes, other than Excluded Taxes, that are imposed on the
Lender with respect to any payment made by any Account Party hereunder.

“Credit Documents”: this Agreement and any Application.

“Default”: any Event of Default or any condition or event which, after the
giving of notice, the lapse of time, or both, or any other condition, would,
unless cured or waived, become an Event of Default.

“Event of Default”: as defined in Section 10.

“Excluded Taxes”: with respect to the Lender or any other recipient of a payment
from any Account Party hereunder, (i) Taxes imposed on (or measured by) net
income, net profits or overall gross receipts (including, without limitation,
branch profits taxes) by any jurisdiction under the laws of which such recipient
is organized, in which such recipient has an office or with respect to which
such recipient has any other connection (other than a connection deemed to arise
solely by reason of the recipient’s being a party to this Agreement or receiving
a payment under this Agreement, or the recipient’s enforcement of its rights or
exercise of its remedies under this Agreement), (ii) any Tax that is not imposed
solely as a result of a Change in Law formally announced after the date hereof
and (iii) any Tax that is attributable to the recipient’s failure to comply with
Section 6(iii).

“Existing Credit Agreement”: that certain 364-Day Credit Agreement dated as of
June 25, 2003, as the same may be amended, modified or supplemented from time to
time, among, inter alia, the Account Parties, XL Europe Ltd, the Lenders party
thereto and JPMorgan Chase Bank, as Administrative Agent.

“Expiration Date”: as defined in Section 1.

“GAAP”: generally accepted accounting principles in the United States of America
consistent with those utilized in preparing the audited financial statements
referred to in Section 9; provided that, if XL Capital notifies the Lender that
the Account Parties request an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or SAP, as the
case may be, or in the application thereof on the operation of such provision
(or if the Lender notifies the Account Parties that it requests an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP, as the case may be, or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP or SAP, as the case may be, as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended herewith.


--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 13.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit for which Lender
has not then been reimbursed.

“Lender”: as defined in Section 1.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations or condition (financial or otherwise) of any Account Party and its
Subsidiaries taken as a whole or (b) the ability of such Account Party to
perform its payment or other material obligations under any Credit Document.

“Maturity Date”: in respect of any Letter of Credit, July 31, 2005 or such
earlier date as the L/C Obligations shall mature, whether by reason of
acceleration or otherwise.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Reimbursement Amounts”: as defined in Section 5.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule, restriction or regulation or determination of an arbitrator
or a court or other Governmental Authority (including, without limitation, any
federal, state or local environmental and employee benefit laws and
regulations), in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., (or any successor entity thereto).

“SAP”: as to each Account Party and each Subsidiary that offers insurance
products, the statutory accounting practices prescribed or permitted by the
relevant Governmental Authority for such Account Party’s or such Subsidiary’s
domicile for the preparation of its financial statements and other reports by
insurance corporations of the same type as such Account Party or such Subsidiary
in effect on the date such statements or reports are to be prepared; provided
that, if XL Capital notifies the Lender that the Account Parties request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or SAP, as the case may be, or in the
application thereof on the operation of such provision (or if the Lender
notifies the Account Parties that it requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended herewith.

“Subsidiary”: as to any Person (the “Parent”), a corporation, partnership or
other entity of which shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect the board
of directors of such corporation, partnership or other entity are at the time
owned, directly or indirectly, by the parent or one or more subsidiaries of the
parent. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Account Party.

“Taxes”: all present and future taxes, levies, deductions, imposts, charges or
withholdings, imposed by any Governmental Authority.

“Usage Fee”: as defined in Section 4.


--------------------------------------------------------------------------------

“Used Amount”: the aggregate face amount of all Letters of Credit issued
pursuant to the terms hereof, whether drawn or undrawn.

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed thereto in the Existing Credit Agreement, including, without
limitation, for purposes of calculating, and measuring compliance with, the
covenants under Section 9(vi) hereof.

3.   Issuance:

Promptly upon the written request by Account Party for a utilization hereunder
(which request must be received by Lender prior to 10:00 A.M. (New York time) on
the Business Day immediately preceding the proposed date of such utilization
(which must be a Business Day prior to the Expiration Date), Lender shall,
subject to the terms and conditions hereof, honor such request. In lieu of
delivering such written notice, such Account Party may give Lender telephonic
notice of any proposed utilization by the time required herein if it confirms
such notice by delivery to Lender of written notice promptly (but in no event
later than the date on which such utilization is requested to be made).

4.   Terms of Letters of Credit:

Each Letter of Credit (a) shall be governed by the provisions hereof and of the
relevant Application and (b) shall expire on a Business Day no later than one
year after the date of its issuance; provided, however, that no Letter of Credit
shall expire later than the Maturity Date. Account Parties shall pay to Lender
(i) a facility fee equal to 0.06% per annum, calculated on the entire Commitment
and (ii) a usage fee (the “ Usage Fee”) equal to the product of (x) the Used
Amount and (y) 0.365% per annum, in each case, payable quarterly, in arrears,
beginning with the first such quarter following the effective date of this
Agreement. In addition, Account Parties shall pay to Lender a non-refundable (a)
issuance fee with respect to each Letter of Credit in the amount of $200,
payable in advance on the date of issuance of such Letter of Credit and (b)
amendment fee with respect to each amendment to any Letter of Credit in the
amount of $100, payable in advance on the date of such amendment. In the event
of an inconsistency between this Agreement and the Application, this Agreement
shall control. In furtherance of the foregoing, it is understood and agreed that
notwithstanding anything to the contrary contained in the first sentence of
paragraph 7 of each Application, the Credit (as therein defined) shall be
governed by the U.C.P. (as therein defined).

5.   Overdue Amounts:

Amounts due in respect of drawings under Letters of Credit (“Reimbursement
Amounts)”, interest (to the extent permitted by law) and other amounts due
hereunder or under any other Credit Document that are not paid on the date when
due shall bear interest (before as well as after judgment) payable on demand at
2% over the Base Rate from and including the date when such payment was due to,
but excluding, the date of receipt of payment.

6.   Calculations; Payments:

                        (i) All calculations of interest hereunder shall be made
on the basis of a 360-day year for the actual number of days elapsed. All
payments of Reimbursement Amounts, interest or other amounts due under the
Credit Documents shall be made without set-off, counterclaim or any other
deduction no later than 11:00 A.M. (New York time) two (2) Business Days after
notice from the Lender that such Reimbursement Amounts are due in immediately
available funds at the offices of Lender for its account. If any such payment
falls due on a day which is not a Business Day, the date of payment shall be the
next succeeding Business Day.


--------------------------------------------------------------------------------

                        (ii) Any and all payments to the Lender by Account
Parties under the Credit Documents shall be made free and clear of any Covered
Taxes unless an Account party is required to deduct Covered Taxes. If an Account
Party shall be required by law to deduct any Covered Taxes from or in respect of
any sum payable under the Credit Documents to the Lender, (a) such Account Party
shall forthwith pay to the Lender such additional amounts as may be necessary so
that after making all required deductions for Covered Taxes the Lender receives
an amount equal to the sum it would have received had no such deductions been
made and (b) such Account Party shall make such deductions and shall pay the
full amount deducted to the relevant taxing authority in accordance with
applicable law. Account Parties shall, upon request, provide appropriate
documentation, including receipts, evidencing payment by Account Parties of any
such Covered Taxes. If the Lender determines in good faith that it has received
a refund in respect of any Covered Taxes or with respect to which any Account
Party has paid additional amounts pursuant to this Section 6, the Lender shall
promptly after the date of such receipt pay over the amount of such refund to
such Account Party (but only to the extent of additional amounts paid by the
Account Party under this Section 6 with respect to the Covered Taxes giving rise
to such refund), net of all reasonable expenses of the Lender (including
additional Taxes attributable to such refund, as determined in good faith by the
Lender) and without interest (other than interest, if any, paid by the relevant
taxing authority with respect to such refund). Any Account Party shall, upon
demand, repay to the Lender any amount paid over to such Account Party by the
Lender in the event the Lender is required to repay any portion of such refund
to such taxing authority. Nothing in this Section 6 shall entitle any Account
Party to have access to the records of the Lender, including, without
limitation, tax returns.

                        (iii) To the extent it is legally entitled to do so, the
Lender shall from time to time, at the written request of any Account Party,
provide to such Account Party such form, certification or similar documentation,
if any (each duly completed, accurate and signed) as is required by any
jurisdiction, in order to obtain an exemption from, or reduced rate of,
deduction, or withholding of Covered Taxes to which the Lender is entitled
pursuant to an applicable tax treaty or other applicable law.

                        (iv) An assignee of the Lender or subsequent assignee
shall not be entitled to any greater additional amounts under this Section 6
than such assignee’s assignor would have been entitled to absent such assignment
(determined taking into account the provisions of this Section 6) except to the
extent that the entitlement to greater additional amounts resulted solely from a
Change in Law formally announced after the date on which such assignee became an
assignee hereunder.

The obligations of Account Parties under this Section 6 shall survive the
termination of this Agreement, the repayment of all Reimbursement Amounts and
all other amounts payable hereunder and under the other Credit Documents.

7.   Increased Costs:

In the event of the introduction of, or any change in, any applicable law, rule,
regulation or official directive (whether or not having the force of law), or in
the interpretation or application thereof by any Governmental Authority after
the date hereof which results in an increase in the cost to Lender of making or
maintaining, or which reduces the rate of return on capital of Lender as a
consequence of its obligations with respect to, Letters of Credit by reason of
reserve, capital adequacy or similar requirements, or which results in a
reduction of amounts otherwise receivable by Lender from Account Parties of
Reimbursement Amounts, interest or other fees and charges hereunder and
thereunder by reason of any tax (other than tax on the overall net income of
Lender), levy, impost, fee, charge, withholding or similar requirements of any
kind, Account Parties will pay to Lender upon demand an amount equal to such
actual increased cost or reduction; provided that this Section 7 shall not apply
to Taxes, which shall be governed exclusively by Section 6 hereof. If an Account
Party becomes liable for the payment of any additional amounts by reason of the
immediately preceding sentence, it may avoid further liability for such
additional amounts by seeking and obtaining replacements of such Letters of
Credit from other financial institutions satisfactory to Lender which fully
cancel all obligations of Lender under such Letters of Credit (which shall
thereupon be promptly returned to Lender) and the relevant Application and
paying to Lender in full on the date of replacement all Reimbursement Amounts,
interest, fees and other amounts or charges due relating to such obligations.
The obligations of Account Parties under this Section 7 shall survive the
termination of this Agreement, the repayment of all Reimbursement Amounts and
all other amounts payable hereunder and under the other Credit Documents.


--------------------------------------------------------------------------------

8.   Representations and Warranties:

Each Account Party represents and warrants as of the date hereof and as of the
date that each Letter of Credit is issued that:

                        (i) (a) it is a corporation duly organized and validly
existing under the laws of its jurisdiction of organization, (b) it is in good
standing therein, (c) it is duly qualified to transact business in all
jurisdictions where such qualification is necessary or required, (d) no consent
or authorization of, approval by, notice to, filing with or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of any of the Credit Documents and (e) it has the corporate power and authority
to execute and deliver the Credit Documents and all documents, instruments and
agreements related thereto and perform the transactions and agreements
contemplated thereby;

                        (ii) the execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary corporate action;

                        (iii) this Agreement and any Application have been duly
executed and delivered by it, and constitute the legal, valid and binding
obligations of such Account Party enforceable in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

                        (iv) it is not in default under any agreement to which
it is a party or by which its assets or properties are bound and the execution
and delivery of, and the performance by it under, the Credit Documents do not
and will not contravene any Requirement of Law, nor result in a breach or
default under any agreement to which it is a party or by which its assets or
properties are bound;

                        (v) there are no actions, suits or proceedings of any
kind pending or, to the knowledge of such Account Party, threatened against such
Account Party or its assets or properties which, in any one case or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

                        (vi) XL Capital has heretofore furnished to Lender
(a) its audited consolidated balance sheet for it and its consolidated
Subsidiaries (other than XL America) and the related statements of income,
stockholders’ equity and cash flows for the fiscal year ended December 31, 2003,
reported on by PricewaterhouseCoopers LLP, independent public accountants (as
provided in XL Capital’s Report on Form 10-K filed with the SEC) for such fiscal
year). Such financial statements present fairly, in all material respects, the
consolidated financial position of XL Capital and its Subsidiaries as of such
dates and its consolidated results of operations and cash flows for such periods
in accordance with GAAP.

                        (vii) it is in compliance with all Requirements of Law
except where such non-compliance could not reasonably be expected to have a
Material Adverse Effect;

                        (viii) it has filed or caused to be filed all tax
returns which are required to be filed by it, and has paid or has made provision
for the payment of all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments it is
contesting in good faith by appropriate proceedings and with respect to which it
shall have set aside adequate reserves on its books or except to the extent that
the failure to file any tax returns or pay or provide for any Taxes could not
reasonably be expected to result in a Material Adverse Effect;

                        (ix) the Letters of Credit shall be used for reinsurance
purposes only, and no part of the proceeds of any Letter of Credit will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of such quoted terms under Regulations T, U and X of the Board of Governors of
the Federal Reserve System of the United States or for any purpose which
violates, or which would cause Lender to violate, the provisions of any such
regulations; and


--------------------------------------------------------------------------------

                        (x) it is not subject to regulation under the Public
Utility Holding Company Act of 1935 or the Investment Company Act of 1940, each
as amended, or to any Federal or state statutes or regulations limiting its
ability to incur the indebtedness contemplated under, or otherwise affecting the
validity or enforceability of, the Credit Documents.

9.   Covenants:

Until the later of (a) the Expiration Date and (b) the date on which all
obligations of Account Parties in respect of the Credit Documents are
indefeasibly paid in cash in full and all Letters of Credit have expired or been
released by the beneficiaries thereof and tendered to Lender for cancellation,
Account Parties agree and covenant with Lender as follows:

                        (i) (A) within 135 days after the end of each fiscal
year of each Account Party, except for XL America, and within 100 days after the
end of each fiscal year in the case of XL America, such Account Party shall
provide Lender with its annual, audited consolidated financial statements (it
being understood that delivery to Lender of XL Capital’s Report on Form 10-K
filed with the SEC shall satisfy the financial statement delivery requirements
of this clause 9(i)) (A)); (B) within 60 days after the end of each of the first
three fiscal quarters of each of its fiscal years each Account Party shall
provide Lender with its quarterly unaudited consolidated financial statements
(it being understood that delivery to Lender of XL Capital’s Report on 10-Q
filed with the SEC shall satisfy the financial statement delivery requirement of
this clause 9(i)(B)) and (C) each Account Party shall provide Lender with
written notice of any Default or Event of Default.

                        (ii) The Account Parties shall comply with all
Requirements of Law; provided that no Account Party shall be deemed in violation
of this clause 9(ii) as a result of the failure to comply with any Requirement
of Law which would not (A) result in fines, penalties, injunctive relief or
other civil or criminal liabilities which, in the aggregate, would have a
Material Adverse Effect or (B) otherwise affect the ability of such Account
Party to perform its obligations under this Agreement;

                        (iii) The Account Parties shall (A) continue to engage
in business of the same general type as now conducted by them (or now proposes
to conduct), (B) preserve, renew and keep in full force and effect their
respective corporate existences, (C) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of their respective businesses and (D) comply with their respective material
contractual obligations;

                        (iv) XL Capital shall maintain at all times a
claims-paying rating of at least “A” from A.M. Best & Co. (or any successor
entity thereto) and XL Insurance and XL Re shall maintain at all times a rating
of at least “A” from S&P;

                        (v) No Account Party shall, or permit any of its
Subsidiaries to, at any time create, incur, assume or permit to exist any
Indebtedness, except as otherwise permitted under Section 7.07 of the Existing
Credit Agreement, or convey, sell, lease, transfer or otherwise dispose of, or
create, assume or suffer to exist any Lien on, all or any material portion of
its assets (in each case, whether in one transaction or in a series of
transactions), except as otherwise permitted under Sections 7.02 and 7.03 of the
Existing Credit Agreement;

                        (vi) No Account Party shall consolidate with, or merge
into, any other Person (unless such Account Party is the surviving corporation
and no Default or Event of Default shall have occurred and be continuing or
result therefrom);

                        (vii) XL Capital will not permit (A) its ratio of (x)
Total Funded Debt to (y) the sum of Total Funded Debt plus Consolidated Net
Worth to be greater than 0.35:1.00 at any time and (B) its Consolidated Net
Worth to be less than $5,000,000,000 at any time; and


--------------------------------------------------------------------------------

                        (viii) each Account Party’s obligations hereunder shall
rank pari passu with all other unsecured and unsubordinated indebtedness of such
Account Party, including, without limitation, its obligations under the Existing
Credit Agreement save (i) those whose claims are preferred solely by any
bankruptcy, insolvency, liquidation or other similar laws of general
application; and (ii) with respect to XL Re only, those claims required to be
preferred by and under the Bermuda Insurance Act 1978.

10.   Events of Default:

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the Credit Documents:

                        (i) if any Account Party shall (a) fail to reimburse any
Reimbursement Amount when due and payable or (b) fail to pay interest, any fee
or any other amounts due under the Credit Documents within 3 days of the date on
which such payment of interest or other amount was due and payable;

                        (ii) if any Account Party or any of its Subsidiaries
shall default (i) in any payment of principal of or interest on any other
obligation for borrowed money in principal amount of $50,000,000 or more, or any
payment of any principal amount of $50,000,000 or more under Hedging Agreements,
in each case beyond any period of grace provided with respect thereto, or
(ii) in the performance of any other agreement, term or condition contained in
any such agreement (other than Hedging Agreements) under which any such
obligation in principal amount of $50,000,000 or more is created, if the effect
of such default is to cause or permit the holder or holders of such obligation
(or trustee on behalf of such holder or holders) to cause such obligation to
become due prior to its stated maturity or to terminate its commitment under
such agreement, provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

                        (iii) if any Account Party shall:

            (a)   commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any material part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or

            (b)   suffer the commencement of an involuntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any material part of
its property, and such involuntary case or other proceeding shall not be
controverted by appropriate proceedings within 30 days of the commencement
thereof or shall remain undismissed or undischarged for a period of 60 days; or
suffer the entry of an order for relief or be adjudicated a bankrupt or
insolvent under the bankruptcy, insolvency or similar laws of any competent
jurisdiction;

                        (iv) if any representation, warranty or statement made
by any Account Party in any Credit Document or in any certificate or financial
statement furnished pursuant to, or in connection with, any Credit Document
shall prove to have been incorrect, misleading or incomplete in any material
respect when made or deemed made;


--------------------------------------------------------------------------------

                        (v) if any Account Party shall fail to perform or
observe any term, covenant or agreement on its part to be performed or observed
pursuant to Section 9(iii) through (vi) inclusive, or shall fail to perform or
observe any other term, covenant or agreement on its part to be performed under
any Credit Document (other than those covered by subsection 10(i)), and such
failure shall continue unremedied for a period of 20 or more days after notice
thereof from Lender to such Account Party;

                        (vi) if one or more judgments or decrees shall be
entered against any Account Party or any of its Subsidiaries involving in the
aggregate for all such Persons a liability (not paid or fully covered by
insurance) of $100,000,000 or more and all such judgments and decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof;

                        (vii) if there shall occur any of the events of default
set forth in any Application, including the provisions of paragraph 5 thereof,
provided, however, that to the extent any such event of default is inconsistent
with the Events of Default under this Agreement, this Agreement shall control;
or

                        (viii) if a Change of Control shall occur.

Upon the occurrence of any Event of Default (other than any Event of Default
specified in subsection 10(iii) in respect of any Account Party), Lender may, by
written notice to such Account Party, declare this Agreement canceled and/or
declare all amounts outstanding under this Agreement and the Applications
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be immediately due and payable in full,
whereupon this Agreement shall be canceled and/or such amounts shall become
immediately due and payable; provided, however, that upon the occurrence of any
Event of Default specified in subsection 10(iii) in respect of such Account
Party, this Agreement automatically shall be canceled and all such amounts
outstanding automatically shall become immediately due and payable in full, in
each case without notice, presentment, demand, protest or other action of any
kind, all of which are hereby expressly waived by such Account Party.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
immediately preceding paragraph, such Account Party shall at such time deposit
in a cash collateral account (the “Collateral Account”) maintained by such
Account Party with Lender an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. The Collateral Account (and any and
all funds and investments held therein) shall be held in the name of, and
subject to the sole dominion and control of, Lender, as cash collateral for the
reimbursement obligations of such Account Party in the event of any drawing
under a Letter of Credit. Any and all amounts held in the Collateral Account
shall be applied by Lender to satisfy such Account Party’s L/C Obligations for
which Lender has not been reimbursed and to pay for drawings under Letters of
Credit, and any unused portion of such amounts after all Letters of Credit shall
have expired or been fully drawn upon and all L/C Obligations shall have been
satisfied, shall be applied to repay other obligations of such Account Party
under this Agreement and the other Credit Documents. Except as expressly
provided in this Section, notice, presentment, demand, protest and any other
action of any kind are hereby expressly waived by Account Parties.

Each Account Party hereby grants to Lender a security interest in, and right of
set-off against, any and all funds and investments held in the Collateral
Account from time to time and any instrument evidencing the foregoing to secure
the obligations of such Account Party hereunder in respect of Letters of Credit,
any and all reimbursement obligations arising in connection therewith and other
obligations under this Agreement and the other Credit Documents.

Lender shall have the rights, powers and remedies of a secured party under the
Uniform Commercial Code as in effect from time to time in the State of New York
with respect to the funds and investments held in the Collateral Account from
time to time. Account Parties shall take such actions from time to time as
Lender may reasonably request to perfect and preserve the security interests
provided for in this Agreement.

Lender shall release all funds and investments held in the Collateral Account
to, or upon the order of, Account Parties (or as a court of competent
jurisdiction may otherwise direct) upon the later to occur of the date that (i)
this Agreement and the other Credit Documents terminate and (ii) all obligations
of Account Parties under all Letters of


--------------------------------------------------------------------------------

Credit and all L/C Obligations are satisfied and indefeasibly paid in full and
such Letters of Credit have been cancelled or expired and all amounts drawn
thereunder have been reimbursed in full.

The rights and remedies of Lender under this Agreement are in addition to, and
not in substitution of, the rights and remedies Lender is entitled to exercise
at law, in equity and under the other Credit Documents.

11.   Effectiveness of Agreement; Conditions Precedent:

The effectiveness of this Agreement is subject to receipt by Lender of a
non-refundable fee, which fee shall be deemed fully earned when paid, in an
amount equal to the Commitment multiplied by 0.05% per annum, and of each of the
following, in form and substance satisfactory to it:

                        (i) a copy of the articles of incorporation or
comparable organizational document of each Account Party, duly certified by the
Secretary of State or comparable office of its jurisdiction of organization as
of a recent date (if applicable);

                        (ii) a copy of the by-laws or comparable organizational
document of each Account Party, duly certified by such Account Party’s Secretary
or Assistant Secretary as in full force and effect;

                        (iii) a copy of each Account Party’s resolutions
certified by the Secretary or Assistant Secretary of such Account Party
authorizing such Account Party to enter into the transactions contemplated by
the Credit Documents to which such Account Party is a party, including, without
limitation, directing Lender to issue Letters of Credit for its account in the
aggregate amount contemplated hereunder, and evidencing the authority of the
officer(s) named therein to sign the Credit Documents and such other documents
on behalf of such Account Party as Lender shall require;

                        (iv) a certificate of incumbency and specimen signatures
of the authorized signers of the Credit Documents issued by the Secretary or
Assistant Secretary of each Account Party;

                        (v) a legal opinion of counsel to Account Parties as to
such matters as the Lender may reasonably request;

                        (vi) a letter from the process agent specified in
Section 20 agreeing to act as agent for each of XL Capital, XL Insurance and XL
Re for the purposes specified therein for the period through and including the
Maturity Date; and

                        (vii) such other documents, instruments or agreements as
Lender shall reasonably request.

Each utilization by an Account Party hereunder shall constitute a representation
and warranty that (a) each of the representations and warranties made by such
Account Party contained herein or in any other Credit Document shall be true and
correct on and as of the date of such utilization as if made on and as of such
date and (b) no Default or Event of Default exists (either immediately before or
immediately after giving effect to such utilization).

An additional condition precedent to the issuance of each Letter of Credit is
the receipt by Lender of a duly executed Application in respect of such Letter
of Credit.

12.   Authorization to Debit; Right of Set-Off:

In the event any Account Party shall default in the payment of any amount due
hereunder or under the other Credit Documents, Lender shall have the right to
set off and apply any deposit, general or special, time or demand, provisional
or final, at any time held or owing by any branch or office of Credit Lyonnais
S.A. (or any successor entity thereto) to, or for the credit of, such Account
Party.


--------------------------------------------------------------------------------

13.   Indemnity:

Account Party agrees: (a) to pay or reimburse Lender for all reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under any Credit Document and any other document prepared in connection
therewith (including, without limitation, reasonable fees and disbursements of
counsel to Lender), (b) to pay, indemnify and hold Lender harmless from any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
documentary and other similar taxes, if any, which may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of, any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Credit Document and any other related document, (c) to pay, indemnify and
hold Lender harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions (whether sounding in contract,
in tort or on any other ground), judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance or administration of, or in any other way
arising out of or relating to, any Credit Document or any other documents
contemplated by or referred to therein or any action taken or omitted to be
taken by Lender with respect to any of the foregoing (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that Account
Parties shall have no obligation hereunder to Lender with respect to Indemnified
Liabilities arising solely from the gross negligence or willful misconduct of
Lender. Without prejudice to the survival of any other provision hereof, the
obligations of Account Parties under this Section 13 shall survive the
termination of this Agreement, the repayment of all Reimbursement Amounts and
all other amounts payable hereunder and under the other Credit Documents.

14.   Governing Law:

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

15.   No Waiver; Severability; Integration; Counterparts:

The failure or delay by Lender to exercise any right, power or remedy under this
Agreement or any other Credit Document or with respect to the indebtedness
evidenced hereby or thereby shall not operate as a waiver thereof, nor shall the
exercise of any single or partial right, power or remedy preclude any other or
further exercise of the same or any other right, power or remedy. Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
Credit Documents constitute the entire agreement and understanding between the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

16.   Jurisdiction; Venue; Waiver of Jury Trial:

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
or federal court of the United States of America sitting in New York City,
whether trial or appellate, in any action or proceeding arising out of, or
relating to, this Agreement or any of the other Credit Documents, or for
recognition or enforcement of any judgment in respect thereof, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court
and consents that any such action or proceeding may be brought in such courts
and waives to the fullest extent permitted by law any objection that it may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to the Credit
Documents in the courts of any jurisdiction.


--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR RELATING TO, ANY
CREDIT DOCUMENT OR THE ACTIONS OF LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

17.   Successors and Assigns:

This Agreement shall be binding upon and inure to the benefit of Account
Parties, Lender and their respective successors and assigns, including, without
limitation, any such successor or assign of Credit Lyonnais New York Branch as a
result of the sale, merger, partial merger, asset contribution or other
consolidation of the corporate and investment banking business of Credit
Lyonnais with or into Credit Agricole Indosuez pursuant to which Credit Agricole
Indosuez will succeed to the rights and obligations of Credit Lyonnais hereunder
and Credit Lyonnais will be released from the liabilities which are so assumed
by Credit Agricole Indosuez, except that no Account Party may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of Lender.

18.   Assignments; Pledges to Federal Reserve Bank:

Lender may, at any time and from time to time, assign to any branch, lending
office or affiliate of Credit Lyonnais S.A. all or any part of its rights and
obligations under the Credit Documents by notification thereof to the applicable
Account Party.

Nothing herein shall prohibit Lender from pledging or assigning this Agreement
to any Federal Reserve Bank in accordance with applicable law or to one or more
NAIC Approved Lenders.

19.   Notices:

Any notice or other communication in connection with this Agreement shall be
deemed to have been given or made when received by the party to whom directed.
All such notices and other communications shall be in writing unless otherwise
provided herein and shall be directed, if to the Lender, at 1301 Avenue of the
Americas, New York, New York 10019, Attn: Peter Rasmussen, facsimile number:
(212) 261-3438; and if to any Account Party, to XL Capital Ltd, XL House, One
Bermudiana Road, Hamilton HM11 Bermuda, Attn: Roderick Gray, facsimile number:
(441) 296-6399, with a copy to Paul Giordano, General Counsel, facsimile number:
(441) 295-4867, or in accordance with the latest unrevoked written direction
from any party to the other parties hereto. For the purposes of both receiving
information from the Lender or providing information to the Lender, XL Capital
shall act as the agent for each other Account Party.

20.   Service of Process:

XL Capital, XL Insurance and XL Re shall appoint CT Corporation System, 111
Eighth Avenue, New York, New York 10011 (or any successor entity thereto) as
process agent to receive service of process in any suit, action or proceeding
relating to the Credit Documents. If for any reason such process agent is unable
to act as such, the relevant Account Party will promptly notify the Lender and
within thirty (30) days appoint a substitute process agent acceptable to the
Lender. Nothing in this Agreement or any other Credit Document will affect the
right of the Lender to serve process in any other manner permitted by law.

21.   Confidentiality:

The Lender agrees to keep confidential any information relating to the Account
Parties received by it pursuant to or in connection with this Agreement which is
information received from an Account Party relating to an Account Party or its
business, other than any such information that is available to Lender on a
nonconfidential basis prior to disclosure by such Account Party; provided that,
in the case of information received from an Account Party after the date hereof,
such information is clearly identified at the time of delivery as confidential;
provided, however, that this Section 21 shall not be construed to prevent the
Lender from disclosing such information (i) to any of its employees, officers,
directors, accountants, counsel or other agents or representatives
(collectively, its “Representatives”); provided that Lender shall be liable for
any breach of the terms of this Section 21 by such Representatives, (ii) upon
the


--------------------------------------------------------------------------------

order of any court or administrative agency of competent jurisdiction, or as
otherwise required by law or regulation, (iii) upon the request or demand of any
regulatory agency or authority (including any Governmental Authority) having
jurisdiction over the Lender which request or demand has the force of Law or is
made by a bank regulatory agency, (iv) that has been publicly disclosed, other
than from a breach of this provision by the Lender, (v) that has been obtained
from any person that is not a party to this Agreement, but only to the extent
that the Lender does not know or have reason to know that such disclosure
violates a confidentiality agreement between such person and the applicable
Account Party, (vi) in connection with the exercise of any right or remedy under
any Credit Document, (vii) as expressly contemplated by the Credit Documents or
(viii) to any prospective purchaser of all or any part of the interest of the
Lender which shall agree in writing for the benefit of the Account Parties to be
bound by the obligation of confidentiality in the Credit Documents if such
prospective purchaser is a financial institution or has been consented to by the
relevant Account Party, which consent shall not be unreasonably withheld.

22.   Joint and Several Obligation:

Each of XL Capital, XL Insurance, XL America and XL Re shall be jointly and
severally liable for any obligation undertaken by any one of them under this
Agreement and the other Credit Documents, and confirms and agrees for the
benefit of Lender that Lender may seek to enforce such obligations against any
one or all of them as Lender deems appropriate in its sole discretion.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------

If the foregoing is acceptable, kindly acknowledge your agreement with the terms
and conditions hereof by having one original copy of this Agreement signed by
duly authorized officer(s) of Account Party (pursuant to its resolutions) and
returned to Lender as soon as possible.

  Yours truly,         CREDIT LYONNAIS
     NEW YORK BRANCH         By: /s/ Peter Rasmussen     

--------------------------------------------------------------------------------

      Name: Peter Rasmussen         

--------------------------------------------------------------------------------

      Title: First Vice President         

--------------------------------------------------------------------------------

 

 



     
     
     

Acknowledged and Agreed:

XL CAPITAL LTD     By: /s/ Michael A. Siese     

--------------------------------------------------------------------------------

    Name: Michael A. Siese         

--------------------------------------------------------------------------------

    Title: SVP & Controller       

--------------------------------------------------------------------------------

 

  XL AMERICA, INC.     By: /s/ Charles Barr   

--------------------------------------------------------------------------------

    Name: Charles F. Barr       

--------------------------------------------------------------------------------

    Title: Secretary         

--------------------------------------------------------------------------------

 

  XL INSURANCE (BERMUDA) LTD     By: /s/ Christopher Coelho     

--------------------------------------------------------------------------------

    Name: Christopher Coelho      

--------------------------------------------------------------------------------

    Title: SVP & CFO      

--------------------------------------------------------------------------------

 

  XL RE LTD     By: /s/ Greg Hendrick     

--------------------------------------------------------------------------------

    Name: Greg Hendrick        

--------------------------------------------------------------------------------

    Title: President & CUO         

--------------------------------------------------------------------------------

 